tcmemo_2011_191 united_states tax_court william and nancy harnett petitioners v commissioner of internal revenue respondent docket no filed date philip g panitz for petitioners kelly r morrison-lee william j gregg and scott a hovey for respondent memorandum findings_of_fact and opinion thornton judge respondent determined these deficiencies in petitioners’ federal income taxes year deficiency dollar_figure big_number big_number after concessions by petitioners the primary issue for decision is whether losses from petitioners’ real_estate activities constitute losses from passive activities pursuant to sec_469 findings_of_fact the parties have stipulated some facts which we find accordingly when they petitioned the court petitioners resided in florida i petitioner’s background after retiring from the u s marine corps in william harnett petitioner became a real_estate agent in he organized washington homes inc a real_estate development company of which he was sole shareholder until he took the company public in in an unrelated entity purchased washington homes inc for approximately dollar_figure million in the meantime to provide financing for customers of washington homes inc petitioner had created bay state saving sec_1in the stipulation of settled issues petitioners concede a dollar_figure adjustment for interest_income a dollar_figure adjustment for dividend income and a dollar_figure adjustment for investment_interest expense for as determined in the notice_of_deficiency on brief petitioners further concede the claimed flowthrough rental losses with respect to two condominiums pincite ocean drive miami florida of dollar_figure for dollar_figure for and dollar_figure for 2unless otherwise indicated section references are to the internal_revenue_code code as in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure all figures are rounded to the nearest dollar loan later renamed washington savings bank bank in bowie maryland during the years at issue petitioner owned about percent of the bank’s common_stock and was the bank’s highest paid employee during and he received dollar_figure dollar_figure and dollar_figure respectively in wages from the bank and dollar_figure dollar_figure and dollar_figure respectively in ordinary dividend income from the bank from through the years at issue and beyond petitioner was chairman of the board at the bank in that capacity he would preside over monthly meetings of the bank’s board_of directors to review information provided by the bank’s staff discuss potential courses of action and resolve issues listed on a formal agenda petitioner was also the bank’s chief_executive_officer ceo from until he resigned that position in date becoming a paid consultant for the bank as ceo petitioner was responsible for attaining the bank’s financial performance goals ensuring that the bank’s operations were sound evaluating the bank’s financial condition carrying out the bank’s policies and procedures presiding over all board meetings and reviewing and signing all financial and government filings he also had other companywide management responsibilities in at the age of petitioner suffered a heart attack he also had other health problems that curtailed the time he spent at the bank nevertheless throughout the years at issue he maintained an office at the bank and remained active in his duties there in addition to coming to the bank periodically he spent additional time at remote locations tending to bank business via telephone and fax preparing for bank meetings and reviewing reports ii petitioner’s real_estate activities before the years at issue petitioner had acquired a great deal of real_estate described in more detail below which he owned either directly or through his wholly owned s_corporation washington capital group inc the s_corporation at one time petitioner had rented out many of these properties but by because of his age and other conditions he had mostly stopped renting these properties and had begun trying to sell them during the years at issue jeana hopkins who was formerly petitioner’s secretary at the bank served as bookkeeper for his real_estate activities and handled payments and some correspondence related to those activities as discussed in more detail below petitioner’s nephew robert goldie looked after several of the pennsylvania properties petitioner’s wife was also involved in managing some of the properties in florida and pennsylvania during the years at issue or some portion of them petitioner owned the following properties either individually jointly with his wife or through his s_corporation a the pennsylvania propertie sec_1 and east north avenue allison park pennsylvania in petitioners purchased these two houses which were in what petitioner describes as a poor neighborhood for about years petitioner rented these houses to various charitable organizations as a daycare center he stopped renting these properties in after the last tenant went bankrupt and vacated the premises leaving them in poor condition petitioner hired a lawyer to sue the former tenant in he also hired robert goldie to make repairs to the properties in petitioner sold these properties golden mile highway monroeville pennsylvania this property included an big_number square-foot structure known as the monroeville professional center the principal tenant an architectural firm stayed there for over years but vacated the property at some unspecified time before the years at issue 3in addition before the years at issue petitioner had owned an interest in a single-family home in la plata maryland he owned this interest through a partnership whi associates of which he was general_partner and 75-percent owner the partnership sold this property at some unspecified time before the years at issue on date petitioner entered into a listing agreement with a local real_estate agent petitioner touched base with the real_estate agent every couple of weeks to discuss the progress of the listing and to discuss potential buyers after the agent showed the property to a potential buyer he would call petitioner to discuss it petitioner was the agent’s only contact regarding the potential sale of this property petitioner canceled the listing after months in petitioner received an offer to purchase the property that was contingent upon having the property rezoned for use as a methadone clinic in date petitioner engaged a pittsburgh pennsylvania law firm in connection with the rezoning ultimately the rezoning was not approved and the property was not sold forestwood drive gibsonia pennsylvania this property was a single-family home that petitioner had once rented out after the last tenant moved out in leaving the property in poor condition petitioner did not attempt to rent it he retained a real_estate broker to attempt to sell it edgehill drive gibsonia pennsylvania this property was a single-family home that petitioners purchased in they rented it out for many years but after the last tenant moved out in or they did not attempt to rent it in date petitioner and a local real_estate agent negotiated and entered into a listing agreement to sell the property the agent found a buyer for the property petitioner instructed the agent to counter the buyer’s offer in date a sales agreement was delivered to petitioner petitioner paid to have certain repairs done to the property and discussed with his agent the resolution of a tax issue relating to the property escrow closed in date the real_estate agent signed the settlement documents on petitioner’s behalf kim brett drive allison park pennsylvania this was vacant land which petitioner subdivided in during the years at issue petitioner received calls from various individuals interested in purchasing lots but he made no sales laurel lane allison park pennsylvania this was also vacant land in petitioner received inquiries from builders about selling this land for cluster-home development but petitioner declined to pursue these discussions because he did not wish to have that type of development there b petitioner’s miami florida propertie sec_1 n e 69th street miami florida this property was a one-bedroom condominium in the palm bay club petitioners purchased the condominium in petitioner had rented this property out many times but the last tenant left at some unspecified time before because of a termite infestation during the years at issue petitioners had a dispute with the palm bay club condominium association regarding condominium fees jeana hopkins handled the correspondence for petitioners in this matter in date petitioners sold this property through a broker fisher island drive miami florida this property was a condominium overlooking the ocean at fisher island where petitioners also had a personal_residence although this property previously had been used for vacation or weekend rentals petitioner testified that he had no tenant in this property in and that during the years at issue i didn’t attempt to rent it it appears however that petitioner’s wife rented the property for relatively short periods in and and that petitioners’ children also used the property in petitioner attempted to sell the property but had no offers ocean drive miami florida through his s_corporation petitioner owned two units in a high-rise condominium building at this address he bought these 4a letter in evidence dated date to petitioner from his wife indicates that the children and guest stay in the villa and that she had rented this property for two months so far as well as last season for two months the letter also states that the property was unavailable for rent in because of refurbishment activity 5petitioner testified at length that he owned one of these continued units new in and never rented them in date he listed one of the units with a realtor a purchaser for one of the units was found at the end of the sale closed in c batts neck plantation this property is on kent island in stevensville maryland about miles from the bank petitioner acquired this property in at a foreclosure auction and owned it through his s_corporation during the years at issue petitioner also owned three vacant lots which abutted batts neck plantation before petitioner acquired it batts neck plantation had been a hunting lodge it covers hundreds of acres of farmland along the chesapeake bay and has three residential structures a main house built in the 1930s a barn that has been converted into guest quarters and an old caretaker’s house insofar as the record shows petitioners never rented out the main house or the barn at any time before or during the years at issue during the years at issue petitioner frequently stayed at batts neck plantation and received mail and business communications there the caretaker’s house at batt’s neck plantation is a three- bedroom two-bath farmhouse with a detached garage during the continued units individually and one through his s_corporation but petitioners stipulated that both units were owned by petitioner’s s_corporation petitioner appears to have reported losses from both condominiums on his s corporation’s return years at issue the ex-wife of the former caretaker lived in the house with her son paying dollar_figure monthly rent in date batts neck plantation sustained damage from hurricane isabel and about a year later it sustained damage from hurricane ivan these damages necessitated significant cleanup and repairs during the years at issue petitioner through his s_corporation spent substantial sums on property maintenance upkeep and utility bills for batts neck plantation d washington harbour condominiums during the years at issue petitioner owned three adjacent condominium units and in the washington harbour condominiums washington harbour in washington d c these three large units form a separate wing within washington harbour and share a terrace overlooking the potomac river petitioner acquired unit in and initially lived there around he acquired units and between about and he rented unit to various tenants he never rented unit or sometimes petitioner would stay in unit or when unit was rented or occupied around petitioner began to experience significant water damage from leaks in his washington harbour units about this same time petitioner became embroiled in a dispute with 6petitioner owned unit in his own name and units and in the name of his s_corporation washington harbour about his parking spaces these disputes led to litigation between petitioner and the washington harbour condominium_owners association petitioner hired three attorneys to represent him in this litigation which continued throughout the years at issue and beyond iii petitioners’ tax returns on their joint federal_income_tax returns for and petitioners reported taxable_income from wages interest dividends pensions and annuities and social_security of dollar_figure dollar_figure and dollar_figure respectively partially offsetting this income they claimed sizable losses from real_estate activities more particularly on schedules c profit or loss from business with respect to the properties that petitioners held directly they reported nonpassive losses of dollar_figure dollar_figure and dollar_figure for and respectively additionally on schedules e supplemental income and loss with respect to the properties that the s_corporation held they reported nonpassive flowthrough losses of dollar_figure dollar_figure and dollar_figure for and respectively in the notice_of_deficiency respondent recharacterized all the claimed losses as passive losses from rental activities pursuant to sec_469 respondent disallowed most of these losses i the parties’ contentions opinion respondent’s primary position as reflected in the notice_of_deficiency is that the losses at issue are subject_to the sec_469 limitations because they are attributable to rental activities petitioners do not contest that most of the losses at issue are attributable to rental activities but petitioners 7respondent allowed these losses to the extent of net_passive_income including from sales of business property as reported on schedule e 8after trial respondent amended his answer to assert alternatively that pursuant to sec_212 petitioners’ claimed deductions are limited as relating to investment properties and that pursuant to sec_280a petitioners’ personal_use of the washington harbour condominiums and batts neck plantation precludes the deduction of any expenses relating to these properties respondent acknowledges that he has the burden_of_proof on these new issues see rule a on brief respondent states that if the court upholds the notice_of_deficiency it is unnecessary for the court to address these alternative positions because we uphold the notice_of_deficiency we do not further address respondent’s alternative positions 9as indicated in our findings_of_fact during the years at issue petitioners actually engaged in very little rental_activity with respect to any of their properties although they had rented some of these properties in earlier years nevertheless with limited exceptions discussed below petitioners do not dispute respondent’s primary position that the losses at issue emanated from rental activities with respect to these properties to the contrary while acknowledging that by petitioner had grown old and tired of the upkeep required for his properties they contend that during the years at issue as in previous years his continued contend that the losses are not from per se passive activities because petitioner was a real_estate_professional who spent more than hours for each year at issue performing services in real_property trades_or_businesses in which he materially participateddollar_figure ii burden_of_proof the taxpayer generally bears the burden of proving that the commissioner’s determinations are erroneous rule a 290_us_111 in particular the taxpayer bears the burden of substantiating the amount and purpose of each item claimed as a deduction see 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners contend that pursuant to sec_7491 the burden has shifted to respondent to prove that petitioner was not a real_estate_professional if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax continued primary purpose in holding the properties was for rental notwithstanding that he was looking ultimately to liquidate the properties because petitioners agree with respondent’s primary position that the losses in question emanate from rental activities we assume without deciding that this is the case 10petitioners do not contend that nancy harnett was a real_estate_professional liability and if certain other requirements are met the commissioner shall have the burden_of_proof with respect to that issue sec_7491 credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see higbee v commissioner supra pincite sec_7491 applies however only if the taxpayer complies with all substantiation and recordkeeping requirements under the code and cooperates with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b as explained below our decision turns primarily on whether petitioner performed more than hours of services during each year at issue in real_property trades_or_businesses attempting to meet this requirement petitioners rely heavily on petitioner’s testimony which as described in more detail below we find to be vague exaggerated and unsupported or contradicted by other evidence that petitioners have offered petitioners have failed to present credible_evidence sufficient to establish that petitioner meets the 750-hour requirement whether this be viewed as failure to satisfy the substantiation prerequisite of sec_7491 or as failure to present credible_evidence sufficient for the court to render a decision in petitioners’ favor the result is the same--the burden_of_proof remains with petitioners see dunn v commissioner tcmemo_2010_198 iii passive_activity_loss rules sec_469 limits the deductibility of losses from certain passive activities of individual taxpayers and certain other entities disallowed passive losses generally may be carried over to the next year sec_469 generally a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 generally rental activities are per se passive activities whether or not the taxpayer materially participates sec_469 as an exception to this general_rule the rental activities of taxpayers in real_property trades_or_businesses real_estate professionals are not treated as per se passive activities but rather as trade_or_business activities subject_to the material_participation requirements of sec_469 sec_469 see also sec_1_469-9 income_tax regs under sec_469 a taxpayer is a real_estate_professional if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return these requirements are met if and only if either spouse separately satisfies them all of a taxpayer’s real_estate activities are taken into account to determine whether the 750-hour requirement is satisfied see fowler v commissioner tcmemo_2002_223 bailey v commissioner tcmemo_2001_296 the regulations set forth these requirements for establishing a taxpayer’s hours of participation the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1 5t f temporary income_tax regs fed reg date the regulations do not allow a postevent ballpark guesstimate 135_tc_365 iv analysis of petitioner’s claimed hours of participation petitioner did not maintain a contemporaneous log of time spent participating in his real_estate activities in in preparation for respondent’s audit he attempted to reconstruct the time he spent in his real_estate activities he claims to have spent months going through his records to arrive at these reconstructed estimates but petitioners have not demonstrated the evidentiary basis or methodology for these reconstructions at trial petitioner testified that on the basis of these reconstructions he estimated spending big_number hours managing his real_estate properties in big_number hours in and big_number hours in as discussed in more detail below the contemporaneous_records that petitioners have offered into evidence do not credibly support these estimates a the pennsylvania properties petitioner claims to have spent hundreds of hours each year performing services with respect to his pennsylvania properties for the reasons described below we do not find these claims convincing especially considering that for several of these properties it appears to have been petitioner’s nephew robert goldie who generally checked on the properties cleaned maintained and repaired them met with contractors and marketed the properties to potential renters or purchasers petitioner did not mention robert goldie’s involvement in these properties at trial other than perhaps by referring vaguely to contractors petitioner testified vaguely that he visited his pennsylvania properties many times during the years at issue but his calendar which is in evidence contains no indication that he traveled to pennsylvania during these years although it does indicate that during these years he frequently attended to bank business and had many social engagements and medical appointments in the washington d c area and east north avenue allison park pennsylvania petitioner testified that he spent hours in and hours in with respect to these properties he testified that he met with various contractors and worked right beside them on these properties the only invoices from contractors in the record however are from robert goldie and a heating contractor and robert goldie billed petitioner for meeting with the heating contractor by way of example in date robert goldie billed petitioner for over hours of labor over the course of several months petitioner testified that he advertised this property by putting up signs and that he met with countless numbers of potential renters or buyers invoices indicate however that robert goldie installed a sign on the property showed the property to potential renters or buyers and acted as a contact between petitioner and the buyer on at least one occasion although petitioner testified that he personally cleaned up the property and dug out debris robert goldie billed petitioner for cleaning inside the property and cleaning garbage debris and weeds from outside the building golden mile highway monroeville pennsylvania petitioner testified that he spent hours in hours in and hours in meeting with contractors reviewing bids supervising renovations to this property and trying to sell it robert goldie’s invoices indicate however that it was he who met with a roofing contractor had the contractor fix a leak and discussed the leak with another individual invoices from roofing contractors indicate that they corresponded with and billed robert goldie not petitioner there are no invoices in the record from any contractors other than these roofing contractors and robert goldie the parties have stipulated that during a 6-month period in petitioner touched base via telephone with his real_estate agent every couple of weeks regarding the attempted sale of this property in petitioner considered a purchase offer that was contingent upon rezoning the property petitioner testified that he met with attorneys that he had retained in date to pursue rezoning this property but apart from the engagement letter the only evidence of interactions between the attorneys and petitioner is a check for dollar_figure that petitioner paid them as a retainer although petitioner has not expressly assigned any estimate of the time he might have spent in communicating with his real_estate agent lawyers or potential buyers of this property we are not persuaded that the hours petitioner spent in these activities or in any other activities relating to this property remotely approach the hours that he has claimed forestwood drive gibsonia pennsylvania petitioner testified that he spent hours in hours in and hours in with respect to this property petitioner testified that he spent these hours performing upkeep and maintenance making repairs and attempting to sell the property he testified that in he tore down a stone wall alongside the driveway on this property piled the stones to be hauled away and rebuilt the wall but an invoice from robert goldie dated date indicates not only that the wall was not repaired during the years at issue but also that it was robert goldie rather than petitioner who ultimately tore down the stone wall hauled away the stone and installed a new wall in fact although the record contains over pages of documentary_evidence about this property none of it indicates repairs or improvements made to this property during the years at issue or suggests that petitioner performed any services with respect to this property or even visited it edgehill drive gibsonia pennsylvania petitioner testified that he spent hours in hours in and hours in discussing with a real_estate agent the sale of this property and cleaning up and doing small things repairing baseboards and trying to clean it so it would show better but the documents in the record suggest that it was petitioner’s wife who was generally responsible for cleaning and maintaining this property and that in fact this maintenance had not occurred as of june dollar_figure the time petitioner’s wife spent working on the property cannot be taken into account in determining whether petitioner was a real_estate_professional see sec_469 petitioner also testified that he had contractors who worked on this property but petitioner never specifically identified these contractors or elaborated on his involvement with them the only invoices from contractors in the record indicate that the real_estate agent coordinated with a plumbing contractor to test and repair the plumbing and that petitioner’s involvement was limited to signing a proposal that was faxed to him and sending a check for and petitioner testified that he visited the property as many hours as it took to accomplish that sale as previously noted however petitioner’s calendar indicates no trips to pennsylvania moreover the documents in the record indicate that petitioner generally received updates on the status and sale of the property from the real_estate agent by telephone or fax to the bank or batts neck plantation the documentary 11in a memorandum to his real_estate agent dated date petitioner complained about the condition of this property and stated that he hoped to be able to convince his wife that a general clean up inside and out is mandatory evidence does not indicate any greater involvement on petitioner’s part than reviewing the listing agreement and any offers and signing documents that were mailed to him when the property was sold in the real_estate agent signed the settlement documents on petitioner’s behalf kim brett drive allison park pennsylvania petitioners claimed no deductions with respect to this vacant land but petitioner testified that he spent hours in subdividing this land and dealing with a homeowners_association about problems arising from the subdivision the documentary_evidence does not substantiate that petitioner personally handled any such tasks petitioner testified that he also spent hours in and hour in receiving calls from individuals interested in purchasing lots but he made no sales on brief petitioners do not contend that petitioner materially participated with respect to this property rather petitioners assert that because this was not a rental property it is irrelevant whether he materially participated petitioners are mistaken in order to qualify as a real_estate_professional a taxpayer must perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 emphasis added we deem petitioners to have waived any argument that petitioner materially participated with respect to this property consequently any hours that petitioner spent with respect to this property do not count toward the 750-hour requirement laurel lane allison park pennsylvania petitioners claimed no deduction with respect to this vacant land but petitioner testified that he spent hours in hours in and hour in trying to sell this vacant land and having discussions with builders he also testified that he visited the property once in to see whether someone was parking cars there as with the other_property just discussed petitioners contend that it is irrelevant whether petitioner materially participated with respect to this property we deem petitioners to have waived any argument that petitioner materially participated with respect to this property consequently as just discussed hours spent with respect to this property do not count toward the 750-hour requirement b petitioner’s miami florida propertie sec_1 n e 69th street miami florida petitioner testified that he spent hours in and hours in visiting and doing work associated with this property the only specific activities petitioner testified to however were hiring a pest control company terminix directing his bookkeeper to handle a dispute over the payment of condominium association fees and negotiating the sale with the purchaser’s broker a dollar_figure terminix bill does appear in the record the documents in the record confirm that petitioner’s bookkeeper handled the fees dispute the record also strongly suggests that petitioner’s wife was more directly involved in the transaction than petitioner whose involvement appears to have been limited to communicating from maryland with his wife and attorneys in floridadollar_figure the time petitioner’s wife spent handling the sale of the property however cannot be taken into account in determining whether petitioner was a real_estate_professional see sec_469 petitioners ultimately appointed someone with a power_of_attorney to handle the sale for them we are not persuaded that these various activities were nearly as time consuming for petitioner as his testimony would indicate fisher island drive miami florida petitioner testified that he spent hours in hours in and hours in managing this vacation rental property on fisher island drive in florida including doing minor upgrades and corresponding with renters seemingly inconsistently however he also testified that he didn’t attempt to rent the property during the years at issue 12the record contains a letter dated date to petitioner from his wife complaining about petitioner’s lack of responsiveness to communications about this property and urging him to cooperate documentary_evidence suggests that petitioner’s wife may have handled some short-term rentals of the property during the years at issue that petitioners’ children and guests also stayed in the condominium and that the property was refurbished in as previously stated the time petitioner’s wife spent with respect to the condominium cannot be taken into account in determining whether petitioner was a real_estate_professional see sec_469 condominiums pincite ocean drive miami florida petitioner testified that he spent hours in hours in and hours in improving these two condominiums on their joint federal_income_tax returns petitioners claimed losses from these properties of dollar_figure for dollar_figure for and dollar_figure for on brief petitioners concede that they are not entitled to these claimed losses because these were not rental properties and these expenses should have been capitalized rather than currently deducted petitioners contend however that hours petitioner spent on these properties during the years at issue should be counted toward the 750-hour requirement as with certain other properties previously discussed petitioners do not contend that petitioner materially participated with respect these properties rather they assert that it is irrelevant whether he materially participated we deem petitioners to have waived any argument that petitioner materially participated with respect to these properties consequently as previously discussed hours spent with respect to these properties do not count toward the 750-hour requirement in any event we are not convinced that petitioner spent the number of hours claimed with respect to these properties during the years at issue petitioner testified that the units were refurbished during the years at issue that he did some of the work himself that he hired contractors to do some of the work and that he decorated and furnished the units and marketed them for sale each year although neither unit sold during the years at issue but the hundreds of pages of exhibits relating to this property contain no evidence that improvements were made to these units during the years at issue rather the record suggests that these properties which petitioner purchased new in earlier years and never rented were in no need of significant refurbishmentdollar_figure the correspondence to and from petitioner regarding the sale of the unit that closed in show his address as being either at the bank in maryland batts neck plantation or unit at washington harbour this circumstance calls into question whether petitioner spent very much time personally tending to the marketing and sale of these properties 13a handwritten memorandum dated date regarding the unit that was sold in indicates that no one had ever occupied the unit and that the appliances and beds had never been used c batts neck plantation petitioner testified that he spent hours in hours in and hours in working on this property he testified that he personally spent time renovating the barn making hurricane-related repairs and attempting to rent or sell the property petitioner testified that he spent time meeting with contractors assisting unspecified workers and doing work on his own specifically petitioner testified that he installed new siding and shutters on the barn jacked the place up to prepare for a new foundation for the barn and made forms for the foundation footer especially in the light of petitioner’s age health problems and station in life we question this testimony which in any event is not corroborated by other evidence neither of the two contractors who testified at trial observed petitioner doing any work on the property in fact one contractor who had handled plumbing jobs at the property for many years when asked if he had ever observed petitioner working at the property testified that petitioner met him at the property only to review his progress and make sure they were on the same page the other contractor who spent about a month repairing the pier after a hurricane testified that he never saw petitioner working on the property and that petitioner was not usually present at the property while he was there the contractor testified that his interaction with petitioner consisted of three or four phone calls and three or four instances in which petitioner would show up to see his progress petitioner testified that he advertised batts neck plantation showed the property and talked to potential buyers or renters but that he didn’t get to the point where he could sell it the documentary_evidence related to this property is contained in unorganized fashion in three-ring binders mixed in with receipts for shoes clothing jewelry and restaurant meals petitioner does not direct our attention to and we are unable to find any copies of advertisements listing agreements or other evidence that petitioner ever listed the property for rent or sale or spent any substantial amount of time attempting to rent or sell the property finally although we do not address respondent’s alternative argument that petitioner resided at batts neck plantation during the years at issue--an issue as to which respondent would have the burden_of_proof see supra note 8--we cannot ignore extensive evidence indicating that petitioner often stayed at batts neck plantation during the years at issue we believe that some of the hours petitioner claims with respect to this property were related to his stays there petitioner also testified that he spent hours in hours in and hours in with respect to the three vacant lots that abutted batts neck plantation he testified that he spent time talking with the owner of an adjoining property about selling the vacant lots and working to get approval for a septic tank as with other properties previously discussed however he does not contend that he materially participated with respect to these lots but instead asserts that it is irrelevant whether he materially participated with respect to these lots for the reasons previously discussed we deem petitioners to have waived any argument that petitioner materially participated with respect to these vacant lots and consequently do not count these hours toward the 750-hour requirement d washington harbour condominiums petitioner testified that he spent hours in hours in and hours in working on this property dealing with water damage and prosecuting his lawsuit against the condominium association to represent him in this litigation petitioner hired three attorneys two of whom testified at trial before this court one of these attorneys testified that she spent probably dozens of hours between and working with petitioner on the litigation although she could not state the specific number of hours she worked with him in either or the other attorney testified that he billed petitioner for to hours in and for to hours in but that only a portion of those hours was spent working with petitioner petitioner testified that he spent time emptying buckets placed throughout the units to collect leaking water covering furniture to protect it mopping and removing debris petitioner also testified that he met with the head of the condominium association construction committee engineers and the owner of another unit into which water was leaking from his units and spoke with exterminators hired by the condominium association when he let them into his units petitioner testified that he visited the units to watch things go on and make sure they did something about it we are not convinced that petitioner spent several hundred hours each year engaged in the activities described finally as stated with respect to batts neck plantation although we do not address respondent’s alternative argument that petitioner resided at washington harbour during the years at issue--an issue as to which respondent would have the burden_of_proof see supra note 8--we cannot ignore extensive evidence indicating that petitioner often stayed there during the years at issue we believe that some of the hours petitioner claims with respect to these properties were related to his stays there e la plata maryland property before the years at issue petitioner had owned an interest through a partnership in this single-family home petitioner testified that he spent hours in hours in and hours in attempting to collect delinquent mortgage payments from the former tenant of this property and having conversations concerning the former tenant’s lapsed insurance_policy on brief petitioners fail to make any argument with respect to this property we deem them to have conceded the hours claimed with respect to this property v conclusion although petitioner spent some time dealing with his various properties during the years at issue and attempting to sell some of them primarily through agents and brokers we are not convinced that he performed more than hours of services with respect to these properties during any year at issue by petitioner had ceased to rent these properties to any significant extent and was looking to liquidate at least some of them he was in ill health and had important duties at the bank the properties were widely dispersed geographically to a great extent he relied upon various agents brokers lawyers and contractors as well as his wife robert goldie and jeana hopkins to deal with these properties petitioners suggest that because petitioner owned so much real_estate which they say was worth over dollar_figure million he necessarily must have spent at least hours each year managing these properties yet petitioner also testified that during the years at issue he spent only about hours a month working at the bank considering that for most of this period he was both chairman of the board and ceo of the bank with wide-ranging responsibilities and six-figure compensation this testimony strains credibility but if this testimony is to be believed we see no reason to think that managing his mostly dormant real_estate holdings would have required petitioner to spend anywhere near hours each year and if the testimony is not to be believed petitioner’s lack of credibility on this score further erodes his credibility about the hours he claims to have spent on his real_estate activities we conclude and hold that petitioners have failed to establish that for any year at issue petitioner meets the hour requirement to qualify as a real_estate_professional for purposes of sec_469dollar_figure consequently we sustain respondent’s determination that the losses at issue are 14in the light of this holding it is unnecessary to decide whether petitioner spent more than percent of his time in real_estate trades_or_businesses or whether he materially participated in them attributable to per se passive activities and are subject_to the sec_469 limitations decision will be entered for respondent
